DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No amendments were made in the set of claims filed on 01/27/21, wherein the applicant only made remarks.  Claims 1 – 7 are still pending in this application. 

Response to Arguments

In the remarks on page 4 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
In the remarks on page 4 the applicant also notes that Fig. 1 of the Drawings has been corrected.  In view of the corrections to the Drawings the prior objections regarding the Drawings is hereby withdrawn. 
Applicant argues, on page 5, of the remarks, that Hasegawa doesn’t disclose “starting the print program compliant to the provided printer”, wherein the applicant points out that the application 305 is not compliant to the printer 102, a second program complaint to the printer 102 is not started and printing using the printer cannot be performed.  However, Examiner respectfully disagrees for at least the following reasons: It simply searches for a printer where a 2nd program is compliant, and provide (display) the searched list in order to identify (select) at least a printer; while a job is being prepared, inputs are being received and then the job can be transmitted and started by using the selected printer.  The job is realized by using said 2nd program, said 2nd program is also different to the other programs.  However, it’s not clear where exactly the 2nd   program is installed.  Therefore, Hasegawa, by omitting the limitation of the 2nd program, teaches corresponds to the general-use printing program; the application 305 corresponds to the 1st application; and the print application of Kobayashi, to be incorporated into Hasegawa, corresponds to the 2nd application that is compliant, in terms of friendly or supported to work together.  Therefore, claim 1 is rejected under 35 U.S.C 103.  Even assuming arguendo that Hasegawa does not disclose the above-cited feature, Kobayashi also discloses the feature as shown in ¶0069 of Kobayashi reference.  Specifically, in ¶0069 are notable examples that a print application is started upon receiving application activation request.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (U.S PreGrant Publication No. 2019/0056894 A1, hereinafter ‘Hasegawa’) in view of Kobayashi (U.S PreGrant Publication No. 2016/0080585 A1, hereinafter ‘Kobayashi’).

With respect to claim 1, Hasegawa teaches a non-transitory computer-readable recording medium (i.e., a non-transitory computer-readable storage medium, ¶0069) for an information processing apparatus (i.e., a mobile information processing apparatus 101, Fig. 1), the recording medium storing computer-executable instructions executable by a controller (e.g., a CPU 202, Fig. 2) of the information processing apparatus, the instructions realizing a first program (e.g., an application 305, Fig. 3), wherein a general-use printing program (e.g., an operating system (OS) 301, Fig. 3, ¶0032) is installed in the information processing apparatus, the first program transmitting and receiving data to and from the general-use printing program (e.g., said application 305 transmitting/receiving data to/from said OS 301, Fig. 3), wherein the first program causing, when executed by the controller, the information processing apparatus to perform:
a searching process (e.g., searching processing, ¶0033 -  ¶0036) of searching the at least one printer (e.g., search at least a printer in which a print application (e.g., configured to provide at least a print function on each of the mobile terminals and a printing system provided by said OS, ¶0005) is supported, ¶0006, ¶0028, ¶0033); 
a providing process of providing the general-use printing program with identification information identifying the at least one printer which is searched in the searching process (e.g. upon searching, the OS arranges to display (provide) a list of searched printers with IP addresses in order to allow a user to select a printer, ¶0033 - ¶0034); 
a print data receiving process of receiving print data from the general-use printing program (e.g., defining image data from said OS, ¶0038), the print data being data transmitted by the general-use printing program to be printed using a provided printer which is identified by the identification information provided to the general-use printing program (e.g., said image data is going to be transmitted by said OS and printed with the selected printer which is given by said OS, abstract, ¶0012, ¶0033, ¶0038, ¶0054);
and a starting process of starting execution to the provided printer (e.g., once the print button 602 is pressed, starts transmitting the image data to the printer 102 so that the image data can be printed, ¶0038); but fails to particularly teach that said execution is from a second program, in which the second program is compliant, said second program being a program different from the first program.
However, the mentioned claimed limitations are well-known in the art as evidenced by Kobayashi.  In particular, Kobayashi teaches  a searching process (Kobayashi: e.g., a printer search unit 309, Fig. 3B, ¶0048) of searching the at least one printer to which a second program is compliant (e.g., searches for image forming apparatuses with which a print application is compatible (in terms of compliant or friendly) on a network, ¶0048), the second program being a program different from the first program (e.g., the print application 303 is different to any of the other application 302, Fig. 3B, ¶0040; said print application 303 is activated for realizing execution of printing with the selected image forming apparatus by the mobile terminal 201, ¶0069, Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory computer-readable recording medium of Hasegawa as taught by Kobayashi by incorporating the print application of Kobayashi alongside the applications of Hasegawa (¶0040, ¶0048, ¶0069 and Fig. 3B) that such modification of having the print application, as an additional program,  would ensure that the print application can work properly with different devices in order to avoid possible defects and improve stable and quality performance in which turn leads to success.

With respect to claim 2, Hasegawa in view of Kobayashi teaches the non-transitory computer-readable recording medium according to claim 1, wherein the first program further causes the information processing apparatus to perform a converting process of converting the print data received in the print data receiving process to print data having a format corresponding to the second program (Kobayashi: e.g., converting a document file, wherein in a case where the capability determination unit determines that the image forming apparatus is capable of acquiring the print data from a conversion server, the transmission unit transmits, to the image forming apparatus, ¶0010, ¶0030).

With respect to claim 3, Hasegawa in view of Kobayashi teaches the non-transitory computer-readable recording medium according to claim 2, wherein the first program further causes the information processing apparatus to perform a transmitting process of transmitting the print data converted in the converting process to the second program (e.g. the printing application 43 causes the CPU 202 of the information processing apparatus 101 to transmit an instruction corresponding to the print instruction from the OS 301, to the printer 102, ¶0005 - ¶0006, ¶0028, ¶0033).

With respect to claim 4, Hasegawa in view of Kobayashi teaches the non-transitory computer-readable recording medium according to claim 1, wherein the second program is a printing application used to transmit a print instruction to the printer (e.g. said printing application when it’s used, issue a signal to provide a print instruction to the printer, ¶0033, ¶0038, Fig. 6).

With respect to claim 5, Hasegawa in view of Kobayashi teaches the non-transitory computer-readable recording medium according to claim 1, wherein the first program further causes the information processing apparatus to perform: in the providing process, providing the general-use printing program with a plurality of pieces of identification information identifying a plurality of printers, which are searched in the searching process, respectively; and in the print data receiving process, receiving print data to be printed using the plurality of printers (e.g., said application 305 causes the mobile information processing apparatus, by using the OS, to display a list of searched printer(s), the searched printers are identified with IP addresses; then while displaying the searched printers, one of them can be selected so that the image data (or print data) can be transmitted to the selected printer, ¶0034, ¶0037, Fig. 4).

With respect to claim 6, Hasegawa in view of Kobayashi teaches the non-transitory computer-readable recording medium according to claim 1, wherein the first program further causes the information processing apparatus to perform, in the print data receiving process, receiving print data to be printed using one of the at least one printer (e.g., said application 305 causes the mobile information processing apparatus, by using the OS, to display a list of searched printer(s), the searched printers are identified with IP addresses; then while displaying the searched printers, one of them can be selected so that the image data (or print data) can be transmitted to the selected printer, ¶0034, ¶0037, Fig. 4).

With respect to claim 7, this is an apparatus claim corresponding to the program claim 1.  Therefore, this is rejected for the same reasons as the program claim 1.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Yamada (U.S PG Publication No. 2019/0303068 A1)1
Kai (U.S PG Publication No. 2020/0301626 A1)2
Kai (U.S PG Publication No. 2020/0301625 A1)3
Furuya (U.S PG Publication No. 2007/0086052 A1)4

1This reference teaches an information processing device capable of searching at least compliant printers; display a result of the search; select a printer, perform print settings for a print data; and start transmitting the print data toward the selected printer.
2This reference, in which belongs to the same inventor, teaches that a second program is compliant to a plurality of models of the image processing device.
3This reference, in which also belongs to the same inventor, teaches searching, displaying a list of searched printers, select a printer and receive print instructions, and start transmitting for a print job. 
4This reference teaches an information processing apparatus which allows network communication means to be mounted therein, detects a network compliant output device compatible with network Plug and Play through the network communication means, and is equipped with an operating system which automatically installs a corresponding device driver.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674